Citation Nr: 0601853	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Katherine King-Walker












INTRODUCTION

The veteran served more than 20 years on active duty, 
retiring in January 2003.

This case comes to the Board of Veteran's Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in May 2003.  The RO issued a 
statement of the case in May 2004, and the veteran perfected 
his appeal in May 2004.

FINDING OF FACT

The most recent audiology evaluation shows the veteran to 
have Level I hearing loss in the right ear, and Level II in 
the left ear for VA purposes.
 
CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A September 2002 letter from the RO clearly advised the 
veteran of the first, second and third elements required by 
Pellegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  However, he has effectively been notified of the need 
to provide such evidence.  For example, a September 2002 
evidence form asked the veteran to inform VA of any 
outstanding evidence.  The veteran replied that he had no 
additional evidence to submit.  The September 2002 letter 
explained VA's duty to assist and notify, and stated that 
since there was no outstanding evidence (according to the 
veteran), no additional evidence was needed.  In addition, a 
May 2004 statement of the case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, additional VCAA notice 
is not required as to any "downstream" element of the 
claim, like initial evaluations or the effective date.  
VAOPGCPREC.  8-2003 (Dec. 22, 2003)(69 Fed. Reg. 25, 180) 
(If, in response to notice of its decision on a claim for 
which VA has already given 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
like disagreement with an initial rating, 38 U.S.C.A. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue).  With regard to the 
instant case, the Board finds that adequate 38 U.S.C.A. § 
5103(a) notice was provided as to the original claim for 
service connection for bilateral hearing loss, and as such, 
the initial evaluation issue on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).  In 
any event, the  May 2004 statement of the case fully advised 
the veteran of the criteria to establish entitlement to the 
benefit sought, the reasons for the denial, the evidence 
considered, and the VCAA regulations themselves. 

Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and since notice was 
provided before the initial adjudication of the veteran's 
claims in April 2003, he was not prejudiced thereby. 

As to VA's duty to assist, the veteran's service medical 
records are in the case file.  A VA fee-based examiner 
conducted an audiology examination in October 2002, and its 
subsequent report was reviewed.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II.  Claim for higher rating

The veteran essentially seeks an initial compensable rating 
for bilateral hearing loss.  He asserts that his hearing loss 
adversely affects his job performance.  For example, since he 
is a teacher, it is imperative that he be able to hear his 
students.  However, he states that he suffers the inability 
to hear what the students say most of the time.  He also has 
difficulty hearing fire alarms, and phone conversations.  
Furthermore, at home, his children often have to repeat 
themselves when speaking to him.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Since the initial grant of service, the veteran's bilateral 
hearing loss has been assigned a noncompensable rating.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. At 126.  The 
Board will thus consider entitlement to "staged ratings" 
with regard to this condition.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.

The veteran had several audiology examinations throughout his 
military career.  An audiology evaluation record (dated July 
2002) reflected the following pure tone thresholds in 
decibels as:



HERTZ



1000
2000
3000
4000
    
RIGHT
20
15
40
70
     
LEFT
40
60
85
90

Average pure tone thresholds were 36 in the right ear and 69 
in the left ear.  Speech recognition ability was 100 percent 
in the right ear, and 80 percent in the left.

By intersecting the column in Table VI for average puretone 
decibel loss ranging between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  The numeric designation for the left ear 
is IV.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and IV for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
diagnostic code 6100.  

An audiology test was conducted during an August 2002 
physical examination. 
However, speech recognition ability was not recorded; thus, 
numeric designation for rating purposes cannot be calculated 
based on this examination.

At an audiology examination conducted for VA purposes in 
October 2002, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
5
45
75
LEFT
30
50
85
95

Average pure tone thresholds were 35 decibels in the right 
ear and 65 decibels in the left ear.  Speech recognition 
ability was 96 percent in the right ear, and 92 percent in 
the left ear.

By using the same formula described above, the resulting 
numeric designation equates to I for the right ear and II for 
the left, which also amounts to a noncompensable percent 
rating pursuant to diagnostic code 6100.

Although the veteran unquestionably has hearing loss, and has 
difficulty with hearing at his place of employment, his 
hearing loss is simply not of a degree that VA may 
compensate.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 at 349 (1992).  The RO in assigning an initial 
noncompensable rating has applied the rating schedule 
accurately and there is no basis for assignment of a higher 
evaluation for any period since the veteran filed his claim 
for service connection in September 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


